CERISSA R. FORTUNE, Respondent
v.
LAWRENCE COUNTY ADULT PROBATION AND PAROLE DEPARTMENT; WILLIAM J. MANCINO, IN HIS INDIVIDUAL CAPACITY AND AS DIRECTOR OF THE LAWRENCE COUNTY ADULT PROBATION AND PAROLE DEPARTMENT; AMY STROBEL, IN HER INDIVIDUAL CAPACITY AND AS OFFICE MANAGER OF THE LAWRENCE COUNTY ADULT PROBATION AND PAROLE DEPARTMENT; AND CRYSTAL SCHILLING, IN HER INDIVIDUAL CAPACITY AND AS AN EMPLOYEE OF THE LAWRENCE COUNTY ADULT PROBATION AND PAROLE DEPARTMENT, Petitioners.
No. 33 WAL 2008.
Supreme Court of Pennsylvania, Western District.
April 28, 2008.

ORDER
PER CURIAM
AND NOW, this 28th day of April 2008, the Motion for Leave to File Reply to Brief in Opposition is denied. The Petition for Allowance of Appeal is denied.